Citation Nr: 1442732	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease, status post medial meniscectomy.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.  He testified at a July 2014 Travel Board hearing; the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the July 2014 Board hearing testimony, the Veteran testified that his right knee disability had worsened since his last VA examination in August 2010.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate. See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  He additionally asserts, in various lay statements, that he has locking and instability in the right knee and painful motion which were not adequately considered by the VA examiner in his report.  For these reasons, a remand for an updated VA examination is necessary to assess the current severity of the service-connected right knee disability.  

Next, in July 2010 statement, the Veteran requested a hearing before a Decision Review Officer (DRO).  While he later provided testimony at a July 2014 hearing before the Board, a DRO hearing was not held and he has not withdrawn his request.  Accordingly, on remand, clarify with the Veteran whether he still desires a DRO hearing, and if so, one should be scheduled.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and clarify whether he still wishes to have a hearing before a DRO at the RO.  If so, return the case to the RO so that a hearing can be scheduled.  Provide notice of any scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.

2.  Schedule the Veteran for an examination to ascertain the current severity of his right knee disability.  The record should be made available to the examiner for review in connection with this examination.  All indicated tests and studies should be performed.  

3.  After all development has been completed, review the case again based on the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and give him a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

